                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 15-50109-TJT
         Kathy S. Robinson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tammy L. Terry, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/02/2015.

         2) The plan was confirmed on 11/11/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/18/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/29/2019.

         5) The case was dismissed on 07/08/2019.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,550.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)


   15-50109-tjt      Doc 92     Filed 07/26/19      Entered 07/26/19 09:37:49         Page 1 of 3
Receipts:

         Total paid by or on behalf of the debtor                  $33,920.71
         Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                         $33,920.71


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $5,666.28
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $2,530.68
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $8,196.96

Attorney fees paid and disclosed by debtor:                       $100.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal       Int.
Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
Aargon Agency As Agent For Dte Energy Unsecured      1,249.26           0.00             0.00           0.00        0.00
ATLAS ACQUISITIONS LLC                Unsecured            NA           0.00           701.45           0.00        0.00
Cash Now                              Unsecured         400.00           NA               NA            0.00        0.00
City of Detroit                       Unsecured          45.00           NA               NA            0.00        0.00
CITY OF DETROIT INCOME TAX DIVI Priority             3,761.00            NA               NA            0.00        0.00
Clawson Comm. Visa                    Unsecured         569.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE              Unsecured            NA           0.00         4,210.14           0.00        0.00
INTERNAL REVENUE SERVICE              Priority             NA     16,358.89        15,796.70       7,634.92         0.00
Kay Jones                             Secured              NA            NA               NA            0.00        0.00
LVNV FUNDING LLC                      Unsecured            NA           0.00         1,490.01           0.00        0.00
MICHIGAN BELL TELEPHONE COMPA Unsecured                    NA           0.00           895.73           0.00        0.00
MICHIGAN DEPARTMENT TREASURY Priority                      NA       5,792.47         5,792.47      2,799.64         0.00
MICHIGAN DEPARTMENT TREASURY Unsecured                     NA           0.00         1,254.25           0.00        0.00
PORTFOLIO RECOVERY ASSOCIATES Unsecured                    NA           0.00       14,991.97            0.00        0.00
PYOD LLC                              Unsecured            NA           0.00       13,641.27            0.00        0.00
Quantum3 Group LLC as agent for       Unsecured            NA       1,490.17         1,490.17           0.00        0.00
SANTANDER CONSUMER USA                Secured              NA     19,872.41        19,872.41      12,981.55    2,307.64
Southfield Urgent Care                Unsecured         273.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)


   15-50109-tjt        Doc 92        Filed 07/26/19      Entered 07/26/19 09:37:49                 Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                 $19,872.41         $12,981.55         $2,307.64
 TOTAL SECURED:                                          $19,872.41         $12,981.55         $2,307.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $21,589.17         $10,434.56              $0.00
 TOTAL PRIORITY:                                         $21,589.17         $10,434.56              $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,674.99                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $8,196.96
         Disbursements to Creditors                            $25,723.75

TOTAL DISBURSEMENTS :                                                                       $33,920.71


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/25/2019                             By:/s/ Tammy L. Terry
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)


   15-50109-tjt      Doc 92      Filed 07/26/19      Entered 07/26/19 09:37:49             Page 3 of 3
